DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 05/15/2019 have been entered in full. Claims 122-147 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 122, 123, 127-132, 134-137, 140, 146, and 147 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050048071 (Bae; of record).
Bae teaches generation of CD20 peptide-specific cytotoxic T-lymphocytes by a process that includes co-culturing autologous CD3+T cells with irradiated antigen presenting cells for a period of over 4 weeks during which time IL-2 was added to the culture medium (FIG. 1.,[0154]). Bae exemplifies antigen presenting cells that have been pulsed with antigen peptides, but also teaches transfection as a means to provide antigen presenting cells that present the desired peptide on their surface [0119]. The antigen presenting cells are dendritic cells derived from peripheral blood mononuclear cells obtained by standard gradient centrifugation [0146-0149]. These teachings anticipate the process methods of claims 122, 123, 127-132, and 134-137.
 Bae teaches that the cytotoxic T-lymphocytes produced by these methods should be administered to a subject to cause lysis of leukemic cells [0119-0120]. Subjects to be treated .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 122, 124-128, 133-135, 137, and 139-147 are rejected under 35 U.S.C. 102(a)(1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20120321666 (Cooper; of record).
Cooper teaches methods for treating B cell lymphoma. In the method, T cells are propagated ex vivo with -irradiated artificial antigen presenting cells and IL-2 or IL-21 or both IL-2 and IL-21 [0006]. The artificial antigen presenting cells are derived from the K562 leukemic cell line, transduced with lentivirus to co-express human CD19, CD64, CD86, CD137L, and membrane bound human IL-15, cloned by limiting dilution and loaded with a CD3 antibody [0006][0054]. Cooper also teaches re-stimulation of the co-cultures with IL-2 and IL-21 three-times-per-week, as recited in instant claims 125-127. Cooper teaches infusion of the expanded T cells into human or canine subjects in doses that overlap those recited in instant claims 142 and 143 9[0008],  claim 16).  Cooper teaches chemotherapeutic treatment of subjects prior to cell therapy as in claim 144 (see claim 13).
Cooper does not specifically teach that the therapeutic T cells are specific to CD20. Given that the antigen presenting cells are lymphocytic leukemic cells, production of CD20 
Claims 122-147 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050048071 (Bae) as applied to claims 122, 123, 127-132, and 134-137 above, taken together with US 20120321666 (Cooper), as applied to claims 122, 124-128, 133-135, and 139-147, and further in view of US 20060269973 (Yee).
As noted above, Bae teaches generation of CD20 peptide-specific cytotoxic T-lymphocytes by a process that includes co-culturing autologous CD3+T cells with irradiated antigen presenting cells that have been transfected to express the desired antigen. Similarly, Cooper teaches generation of cytotoxic T-lymphocytes by a process that includes co-culturing autologous CD3+T cells with irradiated lymphocytic leukemia cells.  Both Bae and Cooper teach administration of the selected T cells to treat leukemias or lymphomas which are associated with the expression of CD20. Thus, Bae and Cooper complement one another, as Cooper provides specifics of the co-culture conditions and dosing not found in Bae. As Bae and Cooper are directed to the selection of the same cells and to the use of the selected cells for the same purposes, it would be obvious for one of skill in the art to combine their teachings, which taken together teach or suggest all of the limitations of the pending claims except for the pulsing of feeder cells with tumor cell extracts recited in claim 138.
 Yee teaches a method comprising addition of IL-21 to cultures of non-terminally differentiated T cells and antigen presenting cells to produce a T cell population with enhanced antigen-specificity which can be reintroduced into the patient (Abstract). Antigen-specific cytotoxic T lymphocytes (CTLs) are generated by using autologous dendritic cells pulsed with a 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647